— Judgment, Supreme Court, Bronx County (David Levy, J.), rendered on March 11, 1983, convicting defendant, upon his plea of guilty, of robbery in the first degree (two counts) and sentencing defendant to two concurrent terms of imprisonment of from 3 to 9 years to run concurrently with a previously imposed sentence, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, “among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305).
Further, defendant was sentenced in accordance with his plea bargain and defendant should be bound by its terms (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). Concur — Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.